Citation Nr: 0702162	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury, right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for compensation for nerve damage to the 
medial plantar nerve in the right foot as secondary to § 1151 
disability of amputation of the right great toe, and if so, 
whether compensation benefits may be awarded.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of cold 
injury, left foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right knee injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

6.  Entitlement to an initial disability rating in excess of 
30 percent for § 1151 disability of right great toe 
amputation.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Keith Pflepsen, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Issues numbered 3 through 7 as listed above are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have residuals of cold injuries to 
his right foot that are related to his active service.

2.  The RO denied the veteran's claim for nerve damage to the 
right foot in an April 2004 rating decision.  None of the 
veteran's statements submitted within one year after the 
issuance of that rating decision can be construed as a Notice 
of Disagreement.  Thus the veteran did not appeal that 
decision, and it is final.

3.  Some of the new evidence submitted subsequent to April 
2004 in support of the veteran's claim is material.

4.  The veteran has damage to the medial plantar nerve in the 
right foot that is directly related to the amputation of his 
right great toe for which the veteran is receiving 
compensation under 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  Residuals of cold injury to the right foot were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304 (2006).

2.  The April 2004 RO rating decision that denied 
compensation for nerve damage to the right foot is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2006).

3.  New and material evidence has been received, and the 
veteran's claim for compensation for nerve damage to the 
right foot is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

4.  Compensation for damage to the medial plantar nerve in 
the right foot is warranted as secondary to the § 1151 
disability of right great toe amputation.  38 U.S.C.A. § 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.310, 3.361 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In light of the favorable decision contained herein, i.e., 
the granting of the veteran's claim for compensation for 
nerve damage to the right foot as secondary to the amputation 
of the right great toe, it is clear that sufficient evidence 
was developed in this case in this respect.  To the extent 
that there may be any deficiency of notice or assistance, the 
Board finds that there is no prejudice in proceeding with 
this claim given the favorable nature of the Board's 
decision. 

With regard to the veteran's claim for service connection for 
cold injury residuals in the right foot, the veteran's claim 
was filed prior to the enactment of VA's current notice 
requirements.  Although a duty to assist letter was sent to 
the veteran in August 2000, notice compliant with the current 
VA obligations was not provided to the veteran until July 
2003.  Thus the July 2003 letter was untimely and, in 
addition, it failed to provide the veteran of the fourth 
Pelegrini II element.

Although the July 2003 notice is deficient in both timeliness 
and content, the Board finds that the veteran has not been 
prejudiced thereby.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim for service connection for cold 
injury residuals in the right foot.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the veteran submitted substantial 
evidence in connection with his claim, which indicates he 
knew of the need to provide VA with information and evidence 
to support his claim.  Furthermore, the veteran has filed 
multiple claims, some of which remain pending, during the 
appeal period of this claim for which he has received 
adequate notice and also submitted information and evidence 
in support of those claims, indicating that the veteran has 
actual knowledge of VA's desire to obtain any information and 
evidence relating to his claim.  Thus, the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has met its "duty to notify" the veteran. 

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since his appeal was certified to the Board prior to 
the issuance of that decision.  The Board finds, however, 
that given the denial of the veteran's claim for service 
connection for cold injury residuals of the right foot that 
any questions as to a disability rating or effective date as 
to that issue are moot.  As for the veteran's claim for 
compensation for nerve damage in the right foot, the Board 
finds that the veteran will not be prejudiced as the RO will 
be able to provide him with appropriate notice of how to 
establish a disability rating and effective date and an 
opportunity to submit additional evidence prior to issuing a 
decision implementing the Board's favorable decision herein.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file as well as are private 
treatment records either obtained by VA or submitted by the 
veteran.  The veteran was notified in the rating decisions, 
Statements of the Case and Supplemental Statements of the 
Case of what evidence the RO had obtained and considered in 
rendering its decisions.  He submitted additional evidence in 
October and November of 2006 with waiver of AOJ 
consideration, but has not identified any additional evidence 
other than that submitted.  Thus the Board is unaware of any 
evidence that is not of record.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In October 2006, 
the Board sought and obtained an independent medical expert 
opinion from a VA Hospital neurologist regarding the 
veteran's claims.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Residuals of Cold Injuries in the Right Foot

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of cold injury in the right foot.  The Board 
acknowledges that VA treatment records include a diagnosis of 
sensory polyneuritis from an old cold injury to the feet (see 
November 2001 neurology consult).  He was also, however, 
diagnosed to have peripheral vascular disease with peripheral 
neuropathy in his feet (see March 2000 Podiatry treatment 
note).  Thus, although it appears from these records that the 
veteran had some type of problem with his right foot, whether 
that was due to cold injury residuals was not definite.  
Furthermore, all of the diagnoses seen in the VA treatment 
records are based upon the veteran's report of a history of 
frostbite to his right foot in 1981 rather than on a review 
of the clinical evidence.

The service medical records are absent for any objective 
evidence of frostbite injury to the veteran's right foot.  
The service medical records include one treatment noted from 
February 1981 at which the veteran complained of numbness in 
his toes since being in the field two weeks before.  
Objective examination, however, revealed that the feet were 
warm to the touch, there was no blanching or discoloration 
and the pedal pulses were good.  The assessment was 
discomfort due to minimal cold injury.  There is no record of 
any further complaints during the remaining year and a half 
of the veteran's service regarding numbness in his feet due 
to this minimal cold injury.  The veteran waived his 
separation examination and thus there is no record to show 
that the veteran had any cold injury residuals to his right 
foot at the time of his separation from service.  

VA treatment records from just after the veteran's discharge 
also do not show any complaints regarding cold injury 
residuals in the right foot.  In December 1982, the veteran 
was seen by VA for complaints relating to his left foot, but 
there is no indication he was having any problem with his 
right foot at that time.  The first record of treatment that 
would include the right foot seen in the claims file is not 
until 1999, almost 17 years after the veteran's discharge 
from service.  Service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

Finally, given the complicated medical nature of the current 
condition of the veteran's right foot, the Board sought a VHA 
medical opinion in October 2006 from a neurologist as to 
whether the veteran had residuals from a cold injury in the 
right foot related to his military service.  An opinion was 
provided by the Chief of Neurology Services at the VA Medical 
Center in Northport , New York.  This doctor reviewed the 
claims file and noted the single treatment note from February 
1981 shown in the service medical records.  He stated that 
there were no abnormal findings related to cold injury at 
that time.  He then stated that a significant amount of time 
appears to have passed (greater than a decade) before the 
question of whether the veteran has a neuropathy arose.  The 
doctor stated that this time interval and lack of any 
documented injuries related to initial cold exposure speak 
against there being a relationship between the events of 1981 
and from 1993 onward.  He went on to state that nerve 
conduction studies conducted in June 2004 do not support a 
finding of generalized peripheral neuropathy as there were 
sensory responses recorded from peripheral nerves which 
excludes there being any residual nerve injuries related to 
thermal injury.  Thus, based on his review, he opined that it 
is not as likely as not that peripheral vascular disease 
and/or peripheral neuropathy/polyneuritis is due to any cold 
injury received to the right foot during service.  

Thus the evidence fails to show that the veteran has any 
residuals that are related to a cold injury that may have 
been incurred in service.  The preponderance of the evidence 
being against the veteran's claim, the doctrine of reasonable 
doubt is not applicable, and the veteran's appeal must be 
denied.

III.  Nerve Damage to the Right Foot 

The veteran's claim for compensation for nerve damage to the 
right foot was previously denied by an April 2004 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In June 2004, the RO received what appears to be a claim for 
compensation for right foot nerve condition.  Since this had 
previously been denied, it is a claim to reopen.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Board finds that new and material evidence has been 
submitted since the April 2004 rating decision.  Specifically 
the June 2004 nerve conduction studies and private treatment 
records show that the veteran has nerve damage in his right 
foot that may be related to the amputation of his right great 
toe.  The Board obtained a VHA opinion in October 2006 that 
provides an opinion that supports the veteran's contentions.  
Thus new and material evidence has been submitted and the 
veteran's claim is reopened.

In December 2001, the veteran underwent surgery at a VA 
medical facility for a bilateral bunionectomy.  Thereafter 
the veteran's right foot became infected and he was diagnosed 
to have osteomyelitis.  After failure of all other treatment 
to eliminate the infection, the veteran underwent amputation 
of the right great toe in April 2002.  Thereafter the veteran 
continued to complain of pain in the right foot, but it 
appeared mostly to be mechanical until 2004.  In June 2004, 
the veteran was seen by a private orthopedist for evaluation 
of his right leg.  There was decreased sensation to the 
lesser four toes mainly from the heel pad on out and a 
questionable Tinels over the tarsal tunnel.  The orthopedist 
stated that his pattern of numbness which spares the dorsum 
of the foot without any signs of any radicular components 
from his back suggest possible local changes around the ankle 
or compression.  Thus, the veteran was referred for nerve 
conduction studies, which revealed a probable tarsal tunnel 
syndrome.  The nerve conduction studies report shows that the 
right plantar sensory to the great toe, which may have been 
compromised by surgery, had prolonged latency, reduced 
amplitude and reduced conduction velocity.  The plantar 
sensory to the fourth toe was borderline.  Sural and 
peroneals sensory nerves were normal and the right peroneals 
motor nerve was normal.  The veteran contends that this nerve 
damage is due to the amputation of his right great toe.

The Board sought a VHA medical opinion in this case to assist 
in answering the question of whether the veteran's current 
right foot nerve problems are related to the amputation of 
the right great toe.  An opinion was provided by the Chief of 
Neurology Services at the VA Medical Center in Northport, New 
York.  This doctor stated that the findings in the nerve 
conduction studies related to the right plantar nerve may be 
supportive of a tarsal tunnel syndrome, and the data does 
support there being some delay in both sensory and motor 
responses in the medial plantar nerve, which would be found 
in tarsal tunnel syndrome.  The doctor could not, however, 
provide a definitive diagnosis of tarsal tunnel syndrome as 
there was an absence of data from the left foot for 
comparison.  He did opine, however, that it is certainly 
possible that swelling related to the veteran's surgeries and 
infection in the right foot would contribute to the 
development of tarsal tunnel syndrome, and that this 
represents the most likely diagnosis.

In addition, an October 2006 statement from another VA 
physician submitted by the veteran further supports that 
subsequent nerve damage is likely in an amputation such as 
the veteran's.

Thus the Board finds that the medical evidence shows that the 
veteran has damage to the medial plantar nerve in the right 
foot that it is as likely as not directly related to the 
amputation of the right great toe.  The veteran has been 
granted compensation under 38 U.S.C.A. § 1151 for the 
amputation of the right great toe.  Section 1151 provides 
that compensation under this section will be awarded in the 
same manner as if such additional disability or death were 
service-connected.  38 C.F.R. § 3.310 provides for service 
connection for any disability which is proximately due to or 
the result of a service-connected disease or injury.  Thus, 
the Board finds that compensation is available for the damage 
to the medial plantar nerve as secondary to the § 1151 
disability of amputation of the right great toe.  The 
veteran's appeal is, therefore, granted.


ORDER

Entitlement to service connection for residuals of cold 
injury, right foot, is denied.

New and material evidence has been submitted, and the 
veteran's claim for compensation for nerve damage to the 
medial plantar nerve in the right foot as secondary to § 1151 
disability of amputation of the right great toe is reopened 
and granted.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  


Residuals of Cold Injury, Left Foot

In a September 2000 rating decision, the RO denied reopening 
the veteran's claim for service connection for residuals of 
cold injury in the left foot.  In February 2001 the veteran 
filed a notice of disagreement with that decision.  It is 
clear  to the Board that the veteran's February 2001 
statement was a notice of disagreement (NOD) with the RO's 
September 2000 denial of benefits.  However, no Statement of 
the Case has been issued to the veteran on this issue.  Thus, 
the veteran's notice of disagreement as to the denial to 
reopen his claim for service connection for residuals of cold 
injury in the left foot is still pending.  

Contusion to Right Thigh/Right Knee Disorder

In a December 2001 rating decision, the RO denied reopening 
the veteran's claim for service connection for residuals of a 
contusion to the right thigh.  In March 2002, the veteran 
filed a Notice of Disagreement.  Although this Notice of 
Disagreement was a general one, not specifying this 
particular claim, the RO failed to advise the veteran that it 
was not accepting this statement as a Notice of Disagreement.  
Thus the Board finds that the March 2002 Notice of 
Disagreement is effective as to the December 2001 rating 
decision's denial to reopen his claim for service connection 
for residuals of a contusion to the right thigh, which has 
recently been adjudicated in an April 2005 rating decision as 
a bruised knee injury.  The veteran filed a Notice of 
Disagreement as to the April 2005 denial as well.  Thus, the 
Board finds that the veteran's notices of disagreement as to 
the denial to reopen his claim for service connection for 
contusion to the right thigh/right knee disorder is still 
pending.  

Back Disorder

In a September 2000 rating decision, the RO denied reopening 
the veteran's claim for service connection for scoliosis of 
the spine with degenerative joint disease.  In February 2001, 
the veteran filed a Notice of Disagreement.  It is clear  to 
the Board that the veteran's February 2001 statement was a 
notice of disagreement (NOD) with the RO's September 2000 
denial of benefits.  However, no Statement of the Case has 
been issued to the veteran on this issue.  Thus, the 
veteran's notice of disagreement as to the denial to reopen 
his claim for service connection for a back disorder is still 
pending.  

Right Great Toe Amputation

In April 2004, the RO granted the veteran compensation under 
38 U.S.C.A. § 1151 for amputation of the right great toe and 
evaluated this disability as 30 percent disabling.  Shortly 
thereafter, the veteran submitted two statements.  The first 
statement indicates that the veteran believed that this 
disability had been underrated at 30 percent.  The second 
statement indicates that the veteran wanted to add the recent 
decision of 30 percent rating to his ongoing appeal.  The 
Board finds that these letters taken together sufficiently 
express the veteran's disagreement with, and desire to 
appeal, the award of 30 percent of the veteran's right great 
toe amputation.  Thus a timely Notice of Disagreement was 
filed by the veteran, but a Statement of the Case has not 
been issued on this issue.  Thus, the veteran's notice of 
disagreement as to the denial of an initial increased 
disability rating in excess of 30 percent is still pending.

TDIU

In an April 2005 rating decision, the RO denied the veteran 
entitlement to a total disability rating due to individual 
unemployability (TDIU) based upon his service-connected 
disabilities.  Later that month, the veteran submitted a 
Notice of Disagreement, but the RO found it to be 
insufficient as indicated in an October 2005 letter to the 
veteran.  The Board disagrees and finds that the April 2005 
statement is sufficient to constitute a Notice of 
Disagreement with the April 2005 rating decision.  The 
veteran's Notice of Disagreement says that it covers all the 
issues in the rating decision unless specifically excluded.  
The Board finds this statement to be sufficient to advise the 
RO what issues the veteran desires to appeal.  Thus, a 
Statement of the Case should be issued.



Conclusion

It is proper to remand these claims because the veteran has 
not been provided a SOC on these issues.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the case 
as to the following issues:
a)  Whether new and material evidence has 
been submitted to reopen a claim for service 
connection for residuals of cold injury, 
left foot;
b)  Whether new and material evidence has 
been submitted to reopen a claim for service 
connection for a right knee/thigh disorder;
c)  Whether new and material evidence has 
been submitted to reopen a claim for service 
connection for a back disorder;
d)  Entitlement to an initial disability 
rating in excess of 30 percent for § 1151 
disability of right great toe amputation; 
and
e)  Entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disabilities (TDIU).

The appellant should be informed that he 
must file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2004).  If a 
timely substantive appeal is not filed, the 
claims should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


